Citation Nr: 1338157	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her former spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This issue was previously before the Board in August 2011 and June 2013.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the August 2013 supplemental statement of the case and returned this matter to the Board for further appellate consideration.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay of the Veteran's appeal; however, additional information associated with the claims file indicates that a remand is necessary prior to adjudicating the claim for TDIU.  In this regard, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, in July 2013 so that VA could obtain all outstanding private treatment records from her chiropractor regarding her service-connected low back disability.  It appears that the Board received this form in August 2013.  VA has not attempted to obtain these records.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, which the Veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, the RO should attempt to obtain any outstanding private treatment records with respect to the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Elicit from the Veteran, if necessary, the appropriate consent to obtain any outstanding private treatment records to include the chiropractor the Veteran listed in a VA Form 21-4142 dated in July 2013.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's lumbar spine and/or other service-connected disabilities and associate them with the Veteran's VA claims folder. 

2. Upon completion of the foregoing and any other evidentiary development deemed necessary, readjudicate the Veteran's TDIU claim, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


